[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           JUNE 12 2007
                                        No. 06-13720
                                                                        THOMAS K. KAHN
                                                                             CLERK
                       D. C. Docket No. 04-00531 CR-06-ODE-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

JOSE ANGEL ALVAREZ-LOPEZ,
a.k.a. Pariente,
a.k.a. Jorge Quintero,
a.k.a. Jose Alvarez,
a.k.a. Arturo Quintero-Peno,
a.k.a. Jorge Quintero-Santoyo,

                                                                   Defendant-Appellant.



                      Appeal from the United States District Court
                         for the Northern District of Georgia


                                       (June 12, 2007)

Before DUBINA and BLACK, Circuit Judges, and RESTANI,* Judge.
__________________
*Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
PER CURIAM:

      After a trial by jury, appellant Jose Angel Alvarez-Lopez (the “defendant”)

was convicted of various drug trafficking crimes and with possession of firearms

in furtherance of the drug trafficking crimes.

      The defendant presents the following issues for appellate review: (1)

whether the district court erred in denying the defendant’s motion to suppress

evidence; and (2) whether the evidence was sufficient to sustain the defendant’s

conviction for possession of firearms in furtherance of a drug trafficking crime.

      “In reviewing a district court’s ruling on a motion to suppress, we review

findings of fact for clear error and the application of law to those facts de novo.”

United States v. Martinelli, 454 F.3d 1300, 1306 (11th Cir. 2006); see also United

States v. Jiminez, 224 F.3d 1243, 1247 (11th Cir. 2000).

      Where a defendant fails to move for a judgment of acquittal at the close of

all of the evidence in the case, we will reverse the conviction only to prevent a

manifest miscarriage of justice. United States v. Milkintas, 470 F.3d 1339, 1343

(11th Cir. 2006).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments the defendant makes in this appeal.

                                          2
      First, we conclude that, even if we exclude those facts contested by the

defendant, the search warrant affidavit contains enough information that reliance

on it would have been reasonable. Therefore, we hold that the search warrant

affidavit contained sufficient probable cause to justify the search at issue and the

district court did not err in denying the defendant’s motion to suppress.

      Second, we conclude from our review of the record that there was more than

sufficient evidence presented at trial to sustain the defendant’s conviction for

possession of firearms in furtherance of a drug trafficking crime. For these

reasons, we affirm the defendant’s convictions.

      AFFIRMED.




                                          3